Case: 12-5081    Document: 21     Page: 1   Filed: 11/27/2012




          NOTE: This order is nonprecedential.


  mniteb $)tates <!ourt of ~peaIs
      for tbe jfeberaI qcircuit

    RICHARD E. DAHLBERG AND HEATHER H.
                DAHLBERG,
                 Plaintiffs-Appellants,
                            v.
                  UNITED STATES,
                  Defendant-Appellee.


                      2012-5081


   Appeal from the United States Court of Federal
Claims in case no. 01-CV-720, Judge Susan G. Braden.


                     ON MOTION


                      ORDER
    Upon consideration of the appellants' unopposed mo-
tion for leave to file its response out of time,
   IT Is ORDERED THAT:
   The motion is granted.
Case: 12-5081    Document: 21   Page: 2   Filed: 11/27/2012




RICHARD DAHLBERG v. US                                2


                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s19